DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the end plate includes a second pin”, “the end plate includes a third pin”, “the rounded edge includes a roller bearing” and “the rounded edge includes a ball bearing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The description of the reference number “16” in Fig. 1 and the reference number “103” in Figs. 10 and 11 are missing.  Appropriate correction is required.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  The term “the flexible display” (as per claims 1 and 13) should be recited as --the flexible touch-sensitive display--, so as to overcome the typographic error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the claimed structure in claim 13 and the description in [0014] of the specification of “the first end and the second end of the flexible touch-sensitive display wrap around a rounded edge attached to the side of the second structural support” are unclearly, confusion, indefinite, and misdescriptive.  It is noted that the first end of the flexible touch-sensitive display wrap around a rounded edge of the first structural support and the second end of the flexible touch-sensitive display wrap around a rounded edge of the second structural support y as clearly shown in Fig. 2.  Without a clear description of the claimed invention, one ordinary skill in the art cannot practice the invention as claimed without undue experimentation.  NO NEW MATTER should be entered. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 9-11, 14 and 15, the antecedent basis for “the second support” (as per claim 9), “the first pin of the end plate” (as per claim 10), “the first structural support segment” (as per claim 11) and “rounded edge” (as per claims 14 and 15) has not been clearly forth.  It is suggested that claim 10 should be recited as depended to claim 2 and claims 14 and 15 should be recited as depended to claim 13, so as to overcome the rejection.  In addition, the terms “the second support” in claim 9 and “the first structural support segment” in claim 11 should be respectively recited as --the second structural support-- and --the first structural support--, so as to overcome the rejection.
Regarding claim 13, the recitation of “the first end and the second end of the flexible touch-sensitive display wrap around a rounded edge attached to the side of the second structural support” is unclear, confusing and indefinite.  It is suggested that such term should be recited as --the first end and the second end of the flexible touch-sensitive display respectively wrap around a rounded edge of the first and second structural supports--,  so as to overcome the rejection.
Claim 12 is rejected for incorporating the above errors from their respective parent claims by dependency.

Allowable Subject Matter
Claims 1 and 9 would be allowable if rewritten to overcome the objection(s).
Claims 2-8 are objected to as being dependent upon a objected base claim.
Claim 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the apparatus as a whole, specifically, a flexible touch-sensitive display composed of a first end and a second end; wherein the first end is attached to a first structural support; the second end is attached to an end plate which is housed within a second structural support; the flexible touch-sensitive display further comprises having a fully retracted state; the flexible touch-sensitive display further comprises having a partially expanded state; and the flexible touch-sensitive display further comprises having a fully expanded state; and a lever that spans between the first structural support and the second structural support mechanically engaged with the end plate and each structural support such that as the structural supports are moved to expand or retract the flexible touch-sensitive display, the sliding motion of the structural supports activates the rotational motion of the lever so that it forces the end plate to slide within the second structural support. (emphasis added).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bohn et al (US Pub. No. 2012/0314400 A1) discloses the flexible display extendable assembly.
O’Brien (US Pub. No. 2013/0058063 A1) teaches the expandable mobile device.
Lee (US Pub. No. 2016/0100478 A1) discloses the display device.
Hayk et al (US Pat. No. 9,678,539 B2) teaches the flexible display device.
Seo et al (US Pat. No. 10,111,346 B2) discloses the display device.
Seo et al (US Pat. No. 10,194,543 B2) teaches the expandable display device.
Lee et al (US Pat. No. 10,533,135 B2) discloses the expandable display device.
Li et al (US Pat. No. 10,827,046 B1) teaches the assembly for folding and unfolding screen, and terminal.
Choi et al (US Pat. No. 10,936,017 B1) discloses the flexible display device.
Cha (US Pat. No. 10,976,775 B1) teaches the roll-slide mobile terminal.
Kim et al (US Pat. No. 11,003,219 B1) discloses the mobile device.
Ko et al (US Pat. No. 11,112,826 B2) teaches the electronic device of sliding type.
Choi et al (US Pat. No. 11,140,252 B1) discloses the flexible display device.
Feng (US Pub. No. 2021/0366318 A1) teaches the display device.
Han (US Pat. No. 11,315,443 B2) discloses the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626